         Case 18-50486-MFW   Doc 41   Filed 12/20/18   Page 1 of 21



              IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF DELAWARE

IN RE:                              )     Chapter 11
                                    )
THE WEINSTEIN COMPANY HOLDINGS,     )     Case No. 18-10601 (MFW)
LLC, et al.,                        )
                                    )     (Jointly Administered)
          Debtors.                  )
                                    )
                                    )     Adv. No. 18-50486
AI INTERNATIONAL HOLDINGS (BVI)     )
LTD.,                               )
                                    )
          Plaintiff,                )
                                    )
V.                                  )
                                    )
MUFG UNION BANK, N.A.; as           )
administrative and collateral agent )
and UNIONBANCAL EQUITIES, INC.      )
                                    )
          Defendants.               )

                        MEMORANDUM OPINION1

     Before the Court is the Motion for Summary Judgment filed by

MUFG Union Bank (“MUFG”) and UnionBanCal Equities (“UBE”)

(collectively the “Defendants”) on the complaint filed by AI

International Holdings, Ltd. (the “Plaintiff”) requesting a

determination that the Defendants’ claims and liens are invalid,

in whole or in part.   The Defendants contend that they are

entitled to summary judgment because (1) the Plaintiff’s claims

are barred by res judicata and (2) the Plaintiff does not allege

facts establishing it has an injury in fact to support standing

to challenge the extent, validity, or amount of the Defendants’

1
     This Memorandum Opinion constitutes the findings of fact and
conclusions of law of the Court pursuant to Rule 7052 of the
Federal Rules of Bankruptcy Procedure.
            Case 18-50486-MFW   Doc 41   Filed 12/20/18   Page 2 of 21



secured claims.     For the reasons discussed below, the Court will

deny the Defendants’ Motion for Summary Judgment.



I.      FACTUAL BACKGROUND

        On March 19, 2018 (the “Petition Date”), The Weinstein

Company Holdings, LLC, and its affiliates (collectively, the

“Debtors”), filed for relief under chapter 11 of the Bankruptcy

Code.    The Weinstein Company Holdings (“Holdings”) is the parent

company of Weinstein Television, LLC (“TV”), The Weinstein

Company, LLC (“Company”), and TWC Borrower 2016, LLC (“Borrower

2016”). Weinstein Global Film Corporation (“Global Film”) and TWC

Domestic, LLC (“Domestic”) are subsidiaries of Company.                  The

Plaintiffs lent $45 million to Borrower 2016, which was secured

by Company’s interests in the stock of Global Film, by Global

Film’s interest in distribution and exploitation rights to

certain Foreign Film Collateral, and by Holdings’ membership

interests in TV.     The Plaintiff filed proofs of claim asserting a

secured claim in excess of $46 million.

        The Defendant MUFG is the administrative agent under a pre-

petition credit agreement between MUFG and Domestic, which was

guaranteed by Company.       Domestic scheduled MUFG as a secured

creditor with a claim of approximately $156 million; Company

scheduled MUFG as a secured creditor in an unknown amount.                 UBE

is the administrative agent of a pre-petition security agreement


                                     2
           Case 18-50486-MFW   Doc 41    Filed 12/20/18   Page 3 of 21



with Domestic, which scheduled it as a secured creditor in the

amount of approximately $15 million.          Neither MUFG nor UBE have

filed any proofs of claim.

     The Court entered a final order authorizing the Debtors to

obtain post-petition financing on April 19, 2018 (the “Final DIP

Order”).   (Adv. D.I. 1-13, Ex. M.)        The Final DIP Order

authorized a DIP loan of up to $25 million between the Debtors

and MUFG, as administrative agent for itself and the other DIP

lenders.   The Final DIP Order also allowed all non-debtor parties

in interest seventy-five “days from the petition date to

investigate the validity, perfection and enforceability of the

Pre-Petition Liens and the Pre-Petition Obligations . . . and to

assert any other claims or causes of action against the Pre-

Petition Secured Parties or UBE Secured Parties.” (Id. at ¶ 16.)

The Order stated that “nothing contained in the DIP Loan

Documents or this Final Order shall be deemed to confer standing

on any party-in-interest to commence a challenge” of the

Defendants’ claims.    (Id.)     The Order also allowed the Defendants

to receive the proceeds of the sale of the Debtors’ assets

“subject to disgorgement to the extent any Challenge asserted in

accordance with the terms of this Final Order is ultimately

sustained by the Court.”       (Id. at ¶ 28.)

     Early in the case, the Debtors sought approval to sell

substantially all of their assets to Lantern Capital (“Lantern”)


                                     3
            Case 18-50486-MFW   Doc 41   Filed 12/20/18   Page 4 of 21



for $310 million.      (APA Ex. P, Adv. D.I. 1-16.)          On April 6,

2018, the Court approved the Debtors’ proposed bidding

procedures, but when no overbid was received, the Court entered a

Sale Order on May 9, 2018, confirming the sale to Lantern.

        On June 2, 2018, the seventy-fifth day from the Petition

Date, the Plaintiff filed an adversary complaint objecting to the

Defendants’ claims and seeking, inter alia, a determination of

the extent of the Defendants’ security interests.2              11 U.S.C. §

506(a).    The Defendants filed an answer on August 27, 2018, and a

Motion for Summary Judgment on September 7, 2018.              The Plaintiff

filed a response to the Motion on October 5, 2018.               A notice of

completion of briefing was filed on October 31, 2018.               The matter

is ripe for decision.



II.     JURISDICTION

        The Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157(K), (N), (O) and 1334.          Further, this proceeding

requires the interpretation and enforcement of certain terms of

the Sale Order and the Final DIP Order previously entered in this

case.    “Bankruptcy courts have subject matter jurisdiction to


2
     The Plaintiff alleges in its complaint that because the
Defendants did not file proofs of claim, such claims should be
disallowed pursuant to section 502(a) of the Code. (Adv. D.I. 1
at ¶ 53.) Further, the Plaintiff contends that the Defendants’
liens are only secured to the extent “of the value of their
interest in the estate’s interest in such property” pursuant to
section 506(a). (Id. at ¶ 36.)

                                     4
          Case 18-50486-MFW   Doc 41   Filed 12/20/18   Page 5 of 21



interpret and enforce their own orders.”         In re Insilco Techs.,

Inc., 351 B.R. 313, 319 (Bankr. D. Del. 2006) (citing In re

Allegheny Health, Education and Research Foundation, 383 F.3d

169, 175–76 (3d Cir.2004)).     Thus, the Court has subject matter

jurisdiction to hear and determine the issues raised by the

Motion for Summary Judgment.



III. DISCUSSION

     A.   Legal Standard

     Pursuant to Rule 56(a) of the Federal Rules of Civil

Procedure, summary judgment is appropriate when the “movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”             Fed. R. Civ.

P. 56(c); Fed. R. Bankr. P. 7056.       A genuine dispute of material

fact exists where a reasonable jury could return a verdict in the

non-moving party’s favor.     Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).   The Court should view the facts in the

light most favorable to the non-moving party.           Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986).

     The moving party bears the initial burden to identify the

absence of material issues of fact.       Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986).     This can be achieved by showing the

absence of admissible evidence which would “support an essential

element in a non-moving party’s case.”        In re W.R. Grace & Co.,


                                   5
           Case 18-50486-MFW   Doc 41   Filed 12/20/18   Page 6 of 21



355 B.R. 462, 472 (Bankr. D. Del. 2006) (citing Celotex, 477 U.S.

at 325).   The moving party cannot succeed on summary judgment by

offering speculation and conclusory allegations.             See Ridgewood

Bd. of Educ. v. N.E. ex rel. M.E., 172 F.3d 238, 252 (3d Cir.

1999).    If the moving party satisfies its burden, the burden

shifts to the non-moving party to “come forward with specific

facts showing that there is a genuine issue for trial.”

Matsushita Elec., 475 U.S. at 587.        The non-moving party “must do

more than simply show that there is some metaphysical doubt as to

the material facts.”    Id. at 586.      This requires the non-moving

party to present “concrete evidence from which a reasonable jury

could return a verdict in his favor.”         Anderson, 477 U.S. at 256.

     B.     Res Judicata

     The doctrine of res judicata or claim preclusion serves “the

dual purpose of protecting litigants from the burden of

relitigating an identical issue with the same party or his privy

and . . . promoting judicial economy by preventing needless

litigation.”    Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326

(1979).    Res judicata applies to bar a claim when there was a

previous cause of action which came to a final judgment on the

merits and then a subsequent dispute on the same issue between

the same parties or their privies.        See Lubrizol Corp. v. Exxon

Corp., 929 F.2d 960, 963 (3d Cir. 1991) (concluding that doctrine

of claim preclusion barred subsequent New Jersey action seeking


                                    6
          Case 18-50486-MFW   Doc 41   Filed 12/20/18   Page 7 of 21



to reform a settlement agreement approved in a prior Texas

action); In re SAI Holdings Ltd., No. 06-33227, 2012 WL 3201893

(Bankr. N.D. Ohio Aug. 3, 2012) (finding that res judicata barred

a creditor from challenging the legal basis of the court’s

order).   The party asserting application of the doctrine of res

judicata bears the burden of proof that it applies.             See, e.g.,

Winget v. JP Morgan Chase Bank, N.A., 537 F.3d 565, 572 (6th Cir.

2008).

     The Defendants argue that summary judgment is appropriate

because the Sale Order and Final DIP Order are final, non-

appealable orders and therefore any collateral attack on them is

precluded by the doctrine of res judicata.

           1.   Sale Order

     The Defendants argue that the express provisions of the Sale

Order bar the Plaintiff from challenging the allocation of the

sale proceeds set forth in the APA.       See, e.g., Providence Hall

Assocs. Ltd. P’ship v. Wells Fargo Bank, N.A., 816 F.3d 273, 279-

80 (4th Cir. 2016) (holding that a sale order was a final order

on the merits and precluded challenges more than a year later

which could have been made at the time of entry of the order);

Winget, 537 F.3d at 577-78 (affirming decision that the

plaintiff’s objection to a final sale order more than a year

after its entry was precluded by res judicata).            They contend

that the Court specifically authorized the allocation of the sale


                                   7
            Case 18-50486-MFW   Doc 41   Filed 12/20/18   Page 8 of 21



proceeds to the Defendants under the Sale Order.

     However, the express language of the Sale Order belies that

argument.    Paragraph 8 of the Sale Order states:

     The DIP Agent is hereby authorized to distribute the
     amount received by the DIP Agent, which amount shall be
     deemed indefeasible, to the DIP Lenders in accordance
     with the terms of the DIP Loan Documents. The Pre-
     Petition Agent is hereby authorized to distribute the
     amount received by the Pre-Petition Agent, which amount
     shall be deemed indefeasible following the
     Investigation Termination Date (subject to the
     immediately succeeding sentence), to the Pre-Petition
     Lenders in accordance with the terms of the Pre-
     Petition Loan Documents. Notwithstanding the
     foregoing, any amounts paid to the Pre-Petition Agent
     and, as applicable, distributed to the Pre-Petition
     Lenders pursuant to the terms of this Order and the
     Final DIP Order, shall be subject to disgorgement to
     the extent any Challenge asserted in accordance with
     the terms of the Final DIP Order is ultimately
     sustained by the Court.

(Adv. D.I. 1-16, Ex. P (emphasis added).)

     The Defendants assert nonetheless that paragraph 62 of the

Sale Order precludes the Plaintiff’s challenge.              That paragraph

reads in part:

     Notwithstanding paragraph CC of this Order and except
     as expressly set forth in section 2.7(i) of the APA,
     the Final DIP Order or this Order, the allocation of
     the Cash Purchase Price set forth in section 2.7 of the
     APA shall not be binding on any party in interest other
     than as between the Debtors and the Purchaser and shall
     not bind the Court in determining the allocation of the
     remaining proceeds of the Sale Transaction.

(Adv. D.I. 1-16, Ex. P (emphasis added).)           Section 2.7 of the APA

states that:

     Each of Buyer and each Seller Party hereby acknowledges
     and agrees that the Cash Purchase Price shall be

                                     8
         Case 18-50486-MFW   Doc 41   Filed 12/20/18   Page 9 of 21



     allocated such that (i) the value of the Purchased
     Assets that comprise the TWC Domestic Collateral is
     greater than the sum of (v) the TWC Domestic Debt (in
     the amount, as of the date hereof, of approximately
     $175 million (inclusive of the Pre-Petition Agent’s
     financial advisor’s deferred fee)), plus (w) the
     principal amount outstanding under the DIP Financing
     Agreement, in the form filed on the Petition Date for
     approval by the Bankruptcy Court . . . .

(Adv. D.I. 1-16, Ex. N (emphasis added).)

     By its very language, however, Section 2.7 states only an

agreement between the buyer of the assets, Lantern, and the

sellers, the Debtors.   It does not by its terms bind all other

parties to that allocation.    The Court concludes, further, that

paragraph 62 cannot be interpreted in isolation, because the

terms of the Sale Order are “nonseverable and mutually

dependent.”   (Adv. D.I. 1-16, Ex. P at ¶ 63.)         See, e.g., In re

Trico Marine Servs., Inc., 450 B.R. 474, 483 (Bankr. D. Del.

2011) (concluding that court was required “to construe the Sale

Order in its entirety and interpret its provisions in a

consistent manner.”) (quoting In re Cendant Corp. Sec. Litig.,

454 F.3d 235, 247 (3d Cir. 2006) (“A contract is to be considered

as a whole, and, if possible, all its provisions should be given

effect.”) (internal quotation marks omitted)).

     Applying those principles, the Court concludes that even if

the allocation set forth in Section 2.7 of the APA was somehow

incorporated into the Sale Order by paragraph 62 it is still

limited by paragraph 8 of the Sale Order, which unambiguously


                                  9
        Case 18-50486-MFW   Doc 41    Filed 12/20/18   Page 10 of 21



states that any amount distributed to the pre-petition lenders

pursuant to the Sale Order “shall be subject to disgorgement to

the extent any Challenge asserted in accordance with the terms of

the Final DIP Order is ultimately sustained by the Court.”             (Adv.

D.I. 1-16 at ¶ 8.)   To interpret section 2.7(i) of the APA and

paragraph 62 of the Sale Order to prevent a party from raising a

proper challenge pursuant to the Final DIP Order would violate

the traditional canons of contract construction by nullifying

paragraph 8 of the Sale Order and would indirectly modify the

terms of the Final DIP Order, without notice.           See, e.g., In re

Energy Future Holdings Corp., 540 B.R. 96, 104 (Bankr. D. Del.

2015) (noting that “one of the most basic interpretive canons is

that a contract should be construed so that effect is given to

all of its provisions and no part will be inoperative or

superfluous or of no significance.”).

     Therefore, the Court concludes that the Sale Order does not

bar the Plaintiff from prosecuting its complaint.

          2.   Final DIP Order

     The Defendants further argue that the Plaintiff is barred by

res judicata from asserting its claims because of the terms of

the Final DIP Order.   They contend that the Plaintiff cannot

challenge their claims or liens because it did not comply with

the terms of the Final DIP Order by performing a proper

investigation and obtaining standing to bring a challenge before


                                 10
        Case 18-50486-MFW   Doc 41    Filed 12/20/18   Page 11 of 21



filing its complaint.   See, e.g., 11 E. 36th LLC v. First Central

Savings Bank (In re 11 E. 36th LLC, No. 13-11506, 2016 WL 152924,

at *11 (Bankr. S.D.N.Y. Jan. 12, 2016) (concluding that an

exculpation provision in a final financing order protected the

DIP Lender and consequently res judicata precluded a third party

from asserting claims against the DIP Lender which were known at

the time of entry of the financing order).         This, they contend,

precludes the Plaintiff’s challenge to their liens.

     In response, the Plaintiff argues that it properly asserted

a challenge in accordance with the terms of the Final DIP Order,

and therefore res judicata cannot preclude the Plaintiff from

challenging the Defendants’ claims.       The Plaintiff distinguishes

the cases cited by the Defendants, noting that in each case cited

by the Defendants the challenging party either did not raise a

challenge within the time period contemplated by the order or the

order did not allow for a challenge to be brought at all.              Here,

on the other hand, the Final DIP Order expressly allowed for a

challenge to be raised, and the Plaintiff raised such challenge

within the specified time limit.

     The Court agrees that res judicata does not prevent the

Plaintiff from asserting its challenge.        The plain language of

the Final DIP Order specifically provides for such a challenge in

paragraph 16, which states that a non-debtor party-in-interest

has “[75] days from the Petition Date . . . to investigate the


                                 11
        Case 18-50486-MFW   Doc 41    Filed 12/20/18   Page 12 of 21



validity . . . of the Pre-Petition Liens . . . and to assert any

other claims or causes of action against the Pre-Petition Secured

Parties.”    (Adv. D.I. 1-13 at ¶ 16.)     The Plaintiff’s complaint

was filed within that time period.

     The Defendants assert, however, that the Plaintiff did not

bring a challenge in accordance with the terms of the Final DIP

Order because the Plaintiff did not follow a three-step process.

According to them, that process required that the Plaintiff (a)

investigate the validity, perfection, and enforceability of the

pre-petition liens and obligations; (b) be granted standing and

authority by the Court to file an objection; and (c) file an

objection.   The entire process, the Defendants argue, must have

been completed prior to the Investigation Termination Date.            The

Defendants contend that because the Plaintiff failed to do so,

they did not comply with the Final DIP Order requirements.

                 a.   Investigation

     The Plaintiff responds that nothing in the Final DIP Order

requires it to investigate, but merely preserves that right.           The

Final DIP Order allows a non-debtor party in interest a time

period to raise a challenge, and that is what the Plaintiff did.

The Plaintiff contends, in particular, that it would have been

impractical to require a complete and detailed analysis and

valuation of the film rights collateral before the challenge

deadline.


                                 12
        Case 18-50486-MFW   Doc 41    Filed 12/20/18   Page 13 of 21



     The Court agrees that the Final DIP Order did not require an

investigation prior to raising an objection.           The Court does not

think it is reasonable to interpret the Final DIP Order to

require that a non-debtor party-in-interest conduct an

investigation prior to asserting a challenge to the pre-petition

creditors’ liens, particularly given the short time (75 days from

the Petition Date) within which to do so.

                b.    Standing

     The Defendants also argue, however, that the Plaintiff did

not comply with the terms of the Final DIP Order because it did

not seek and obtain an order from the Court granting it standing

to file its challenge.   The Defendants argue that sections 506

and 502 of the Bankruptcy Code do not confer standing on an

individual creditor to challenge the liens or claims of another

secured creditor.    They contend that the Plaintiff’s claims are

estate causes of action which require derivative standing to

bring them.   They further argue that Plaintiff’s recovery is far

too attenuated for the Plaintiff to allege any individual injury

capable of redress.

     The Plaintiff responds that it is scheduled as a creditor

and filed proofs of claim against Holdings, Company, Global Film,

and TWC Borrower in a secured amount of $46 million based on its

pre-petition loan.    The Plaintiff asserts that its proof of claim

is prima facie evidence of its claim.        Fed. R. Bankr. P. 3001(f)


                                 13
        Case 18-50486-MFW    Doc 41    Filed 12/20/18   Page 14 of 21



(“A proof of claim executed and filed in accordance with these

rules shall constitute prima facie evidence of the validity and

amount of the claim.”).     Thus, the Plaintiff argues that sections

502 and 506 of the Bankruptcy Code grant it standing.

                      i.    Standing under the Bankruptcy Code

     The Court agrees with the Plaintiff.          Section 1109(b)

expressly provides that a creditor is a party in interest with

the right to “raise and . . . be heard on any issue in a case

under” chapter 11.3   Section 1109(b) of the Code means that

“anyone who has a legally protected interest that could be

affected by the bankruptcy proceeding is entitled to assert that

interest.”   In re James Wilson Assocs., 965 F.2d 160, 169 (7th

Cir. 1992) (holding, however, that a party did not have standing

in an in rem proceeding unless it had an interest in the property

at issue).   See also In re Global Indus. Techs., 645 F. 3d 201,

210 (3d Cir. 2011) (concluding that a “party in interest” is one

who “has a sufficient stake in the proceeding so as to require

representation”); In re Combustion Eng’g, Inc., 391 F.3d 190, 214

n. 21 (3d Cir. 2004) (noting that section 1109 “has been

construed to create a broad right of participation in Chapter 11

cases.”) (citations omitted); In re Amatex Corp., 755 F.2d 1034,


3
     Cf. 11 U.S.C. § 1121(c) (“Any party in interest, including
the debtor, the trustee, a creditors’ committee, an equity
security holders’ committee, a creditor, an equity security
holder, or any indenture trustee may file a plan if and only if .
. . .”) (emphasis added).

                                  14
        Case 18-50486-MFW   Doc 41    Filed 12/20/18   Page 15 of 21



1042 (3d Cir. 1985) (holding that “Section 1109(b) continues the

pattern of permitting interested parties in bankruptcy cases the

absolute right to be heard and to insure their fair

representation.”).

     Section 502(a) also states that a “claim or interest . . .

is deemed allowed, unless a party in interest . . . objects.”

The Plaintiff has filed a proof of claim which is prima facie

evidence that it is a creditor and thus a “party in interest”

with standing to appear and be heard on any issue in this case,

including to object to the claims of other creditors.             See, e.g.,

Adair v. Sherman, 230 F.3d 890, 894 n.3 (7th Cir. 2000) (holding

that “if one creditor files a potentially fraudulent proof of

claim, other creditors have standing to object” to it and

concluding that creditor’s failure to object to the claim

precluded a later collateral attack); In re Mechanicsburg

Fitness, Inc., No. 1:16-BK-01897, 2018 WL 5794427, at *7 (Bankr.

M.D. Pa. Nov. 2, 2018) (holding that the “most natural reading of

section 502(a), then, is that it confers an unfettered right upon

chapter 7 creditors to object to the claims or interest of

others”); In re C.P. Hall Co., 513 B.R. 540, 543 (Bankr. N.D.

Ill. 2014) (allowing creditor to object to claim of another

creditor because a “creditor’s interest in a bankruptcy case is

pecuniary, and so a creditor is a ‘party in interest’ with

standing to object to the claims of other creditors” under


                                 15
        Case 18-50486-MFW   Doc 41    Filed 12/20/18   Page 16 of 21



section 502).

     Courts have also found that parties in interest, other than

the trustee, have standing to seek modification of another

creditor’s claim pursuant to section 506(a).4          See, e.g., Gaglia

v. First Fed. Sav. & Loan Ass’n, 889 F.2d 1304, 1309 (3d Cir.

1989), abrogated on other grounds by Dewsnup v. Timm, 502 U.S.

410, 411 (1992) (holding that a debtor, in addition to the

trustee, could object to a claim under § 506(a)); In re Barrios,

257 B.R. 626, 628 (Bankr. S.D. Fla. 2000) (holding that “general

unsecured creditor which, if wholly unsecured junior mortgagee's

lien was not stripped off, and if Chapter 13 debtors were allowed

to continue making payments on junior mortgage debt outside plan,

stood to receive lesser dividend than it would otherwise receive

if debtors’ payments to junior mortgagee were paid into debt

adjustment plan, had standing to pursue strip off” of that lien

pursuant to § 506(a)).

     Thus, the Court concludes that the Plaintiff has standing

under the Bankruptcy Code to assert claims under sections 502 and

506 contesting the validity of the Defendants’ claims and liens.



4
     Section 506 of the Bankruptcy Code governs the determination
of a creditor’s secured status. It specifies that an allowed
secured claim is only secured to the extent of the value of the
creditor’s interest in estate property, and is unsecured to the
extent the value is less than the amount of the claim. 11 U.S.C.
§ 506(a). The value is usually determined “in conjunction with
any hearing on” disposition or use of the property in which the
creditor has an interest. Id.

                                 16
        Case 18-50486-MFW    Doc 41    Filed 12/20/18   Page 17 of 21



                    ii.     Article III standing

     The Defendants also argue that the Plaintiff does not have

Article III standing because its alleged injury is too remote.

The Defendants contend that the Plaintiff would have to satisfy

seven contingencies before it could get any recovery: (1)

prevailing on this summary judgment motion, (2) establishing that

the value of the Defendants’ collateral was less than the sale

proceeds as a basis for reallocation of such proceeds, (3)

proving that the pre-petition Agent’s collateral had not

diminished in value since the Petition Date, (4) proving that

there would be funds available for distribution after all the

litigation, (5) proving there are proceeds available for

distribution to Global Film and TV, (6) proving that its interest

in Global Film’s collateral is not voidable, (7) showing that

proceeds are available from its collateral in Global Film and TV.

     The Plaintiff contends that it has Article III standing

because if the Defendants receive more than they are entitled to,

it will suffer a real injury.     The Plaintiff asserts that the

Defendants are distorting the concept of standing to mean

probability of success when, in fact, Article III standing only

requires that a party has an injury capable of redress.                 See

Schering Corp. v. Food & Drug Admin., 51 F.3d 390, 395 (3d Cir.

1995) (holding that “Article III standing is satisfied when a

plaintiff demonstrates that it has suffered an actual or


                                  17
         Case 18-50486-MFW   Doc 41    Filed 12/20/18   Page 18 of 21



threatened injury as a result of the defendant’s conduct which is

capable of redress”) (citing Wheeler v. Travelers Ins. Co., 22

F.3d 534, 537–38 (3d Cir. 1994)).

      The Court agrees with the Plaintiff.         As a secured creditor,

the Plaintiff has Article III standing to assert its rights

pursuant to the Final DIP Order.       Article III standing requires

only that (1) the Plaintiff suffer an actual or imminent injury

in fact; (2) a causal connection exists between the Defendant’s

conduct and the Plaintiff’s injury; and (3) there is a likelihood

of redress by a favorable decision of the court.             See, e.g.,

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (one

asserting standing bears “the burden of showing standing by

establishing, inter alia, that they have suffered an injury in

fact, i.e., a concrete and particularized, actual or imminent

invasion of a legally protected interest”).

      “The contours of the injury-in-fact requirement, while not

precisely defined, are very generous,” requiring only that the

plaintiff identify a “personal stake in the outcome of the

litigation.”   Global Indus. Techs., 645 F.3d at 211.             In fact,

the Third Circuit has held that Article III standing and standing

under section 1109(b) of the Code are effectively coextensive.

Id.   Just as an injury-in-fact requires a personal stake in the

litigation, so too does the party in interest element of

bankruptcy standing require a sufficient stake in the bankruptcy


                                  18
         Case 18-50486-MFW   Doc 41    Filed 12/20/18   Page 19 of 21



proceedings.   Id.   Thus, because the Plaintiff has standing under

the Bankruptcy Code to object to the Defendants’ claims, it meets

the requirements for Article III standing as well.

     Further, the Court rejects the Defendants’ assertion that

the injury to the Plaintiff is too remote to give it standing

because of the numerous contingencies that must be met before it

can recover.   The question is not whether the Plaintiff will win

in litigation, but whether the Plaintiff has a legally protected

interest that could be affected by the Defendants receiving more

than the value of their liens.        Id. at 212.       See also The Pitt

News v. Fisher, 215 F.3d 354, 360 (3d Cir. 2000) (concluding that

for purposes of Article III standing, party must show it has an

injury that is “concrete and particularized, and actual or

imminent, as opposed to conjectural or hypothetical”).              In this

case, the Plaintiff has asserted that to the extent the

Defendants receive from the sale proceeds more than the value of

their secured claim, that it will be prejudiced.             Therefore, the

Court concludes that the Plaintiff has asserted a legally

protected interest, which could be adversely affected to the

extent that the Defendants receive more than their liens are

worth.

     The Defendants argue that the possibility of the Plaintiff

recovering is too attenuated to constitute an injury-in-fact.

See, e.g., In re Flintkote Co., 486 B.R. 99, 105 (Bankr. D. Del.


                                  19
          Case 18-50486-MFW    Doc 41    Filed 12/20/18   Page 20 of 21



2012), aff’d, 526 B.R. 515 (D. Del. 2014).            The question in

Flintkote was whether the debtor’s parent company had standing to

raise an objection to confirmation.          The parent argued that it

was a party in interest with standing under § 1109(b) because it

was a creditor.   Id. at 111-13.        Its creditor status, however,

was premised on a possible contribution and indemnity claim

against the debtor (a) if certain asbestos personal injury

claimants sued and recovered from the parent on an alter ego

theory, and (b) if the parent had to remediate the debtor’s

environmental contamination.       Id. at 113.       The Flintkote court

held that the parent had no standing, because it had not filed a

timely proof of claim and could not establish excusable neglect

for failing to do so.    Id.    Further, the court concluded that

standing premised on a possible future lawsuit founded on alter

ego liability was far too remote.         Id. at 115.

     The Court finds the facts and circumstances of Flintkote are

inapposite.   Here, there is no dispute that the Plaintiff is a

creditor; it filed a timely filed proof of claim.               (Adv. D.I. 28,

Ex. A.)   Further, the Plaintiff’s status as a creditor is not

based on any remote contingency, such as being held liable on an

alter ego theory.    Instead, it is based on the fact that the

Plaintiff lent funds to the Debtors.          Thus, the Plaintiff has

standing under section 1109(b) to “appear and be heard on any

issue in a case under this chapter.”          Since that standing is co-


                                    20
         Case 18-50486-MFW    Doc 41    Filed 12/20/18   Page 21 of 21



extensive with Article III standing, the Court concludes that the

Plaintiff also has Article III standing.           Glob. Indus. Techs.,

645 F.3d at 211.

      At this stage, the Plaintiff does not need to meet all of

the contingencies listed by the Defendants in order to establish

standing.   To adopt the Defendants’ argument would be to require

that the Plaintiff prove that it will win before being able to

even assert its claim or prove its case.           This is not the

standard for determining whether a party in interest has Article

III standing.   It is sufficient that the Plaintiff’s interest

“could be affected” by the value and validity of the Defendants’

liens.   Glob. Indus., 645 F.3d at 210.         Summary judgment is not

appropriate where there is a genuine dispute of material fact to

be determined at trial.      Matsushita Elec., 475 U.S. at 587.



IV.   CONCLUSION

      For the foregoing reasons, the Court will deny the Motion of

Defendants MUFG Union Bank and UnionBanCal Equities for Summary

Judgment.

      An appropriate Order is attached.


Dated: December 20, 2018                 BY THE COURT:



                                         Mary F. Walrath
                                         United States Bankruptcy Judge


                                   21
